DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first hydraulic supply solenoid valves” (claim 1) and “second hydraulic supply solenoid valves” (claim 5) must be shown or the feature(s) canceled from the claim(s). It is noted that, assuming this refers to the valves 20 and 30, only one “first” valve 20 and one “second” valve 30 is shown, where the claim requires a plurality of each. No new matter should be entered.
The drawings also fail to show “a winding connected … on another side, to an external contactor to the concentration module” (claim 4). The drawing shows the winding connected to an external contactor to the computer 10, not to the concentration module.
The figures have faded lines and are difficult to read. “All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning” 37 CFR 1.84(l). In the amended drawing 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9057343 (McKay) in view of US 6439504 (Ahrendt), US 2004/0068977 (hereinafter ‘977), and US 8583294 (Villano).
Regarding claim 1, 9, McKay teaches a hydraulic drive system of a thrust reverser of a nacelle of a bypass turbojet engine for an aircraft (col 1 ll. 1-20, col 2 ll. 46-55: aircraft bypass turbojet engine nacelle; col 2 ll. 32-37, col 6 ll. 20-26: system may be a hydraulic drive system), comprising actuating and control devices of the thrust reverser including hydraulic cylinders and locks having first hydraulic supply solenoid valves (Fig 1; actuating and control devices 14, locks 22, 26; col 6 ll. 32-37: hydraulic actuators may be controlled by solenoid valves, construed as first hydraulic supply solenoid valves; a hydraulic actuating system implicitly comprises hydraulic cylinders), and sensors (28), the hydraulic drive system comprising: an electronic concentration module distinct from a computer, operable to concentrate data related to an operation of the actuating and control devices of the thrust reverser (col 2 l. 46-col 4 l. 38; electronic concentration module 52), the computer being a full authority computer for the turbojet engine or an avionics computer for the aircraft for providing thrust reversal orders (full authority computer 24 – see col 3 ll. 4-10), the electronic concentration module comprising: a plurality of internal drive contactors for driving the first hydraulic solenoid valves (plurality of contactors 56); a data processing device configured to process sequencing of the actuating device (data processing device 54); and a communication bus connected to the computer (“Comms Link” between FADEC and 52), wherein at least one internal drive contactor of the plurality of internal drive contactors is piloted by 
McKay is silent as to a monitoring device for monitoring the sensors and wherein at least one internal drive contactor of the plurality of internal drive contactors is piloted by the data processing device and drives the hydraulic solenoid valves in a shared manner with the computer. However, it was well known in the art to provide the electronic concentration module with a monitoring device for monitoring sensors, as taught by Villano (Fig 3; sensors 18a-18d send signals to concentration module 14; a monitoring device for accepting the signals is implicit). It would have been obvious to one of ordinary skill in the art at the time of filing to provide a monitoring device for monitoring the sensors, as taught by Villano. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable 
McKay teaches the actuating and control devices including hydraulic cylinders and hydraulic supply solenoid valves as discussed above. ‘977 is further teaches that thrust reverser actuation systems may comprise hydraulic cylinders and hydraulic supply solenoid valves (para 30-34; hydraulic actuators have piston and cylinders 16; hydraulic supply solenoid valves 43 and 35 operate under control commands to control flow of hydraulic fluid and actuation of the hydraulic actuators). It would have been obvious to one of ordinary skill in the art at the time of filing to provide the actuation system of McKay with hydraulic cylinders and hydraulic supply solenoid valves, in order to control actuation of the thrust reverser, as taught by ‘977. When the combination is made, the at least one internal drive contactor of McKay will drive at least one of the hydraulic solenoid valves by the share control because the hydraulic solenoid valves are necessarily energized to control deployment or retraction of the hydraulic actuators, as taught by ‘977. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, using hydraulic cylinders and hydraulic supply solenoid valves yields predictable results.
It was also well known in the art to make at least one internal drive contactor of the plurality of internal drive contactors piloted by the data processing device, as taught by Ahrendt (Fig 5; switches 75 are analogous to the contactors/switches of McKay; switches are piloted by a data processing device 92 inside of a concentration module 44). It would have been obvious to one of ordinary skill in the art at the time of filing to 
Regarding claim 2, McKay in view of Villano, ‘977, and Ahrendt further teaches the concentration module having two channels disposed in parallel (McKay, Fig 1; module 52 has two channels, an upper and lower channel connected in parallel to the fadec), each channel connected to corresponding channels of the computer (Villano, Fig 3; first fadec channel 34a connected to first module channel 26a, second fadec channel 34b connected to second module channel 26b). It would have been obvious to one of ordinary skill in the art at the time of filing to make each channel of the concentration module connected to corresponding channels of the computer in order to provide redundancy in case of failure, as taught by Villano (col 6 ll. 1-45). It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making each channel of the concentration module connected to corresponding channels of the computer yields predictable results.
Regarding claim 7-8, McKay in view of Villano, ‘977, and Ahrendt further teaches the concentration module includes a monitoring device configured to receive and monitor signals coming from sensors not directly linked to an operation of the thrust reverser (as discussed above, the concentration module would include a monitoring .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9057343 (McKay) in view of US 6439504 (Ahrendt), US 2004/0068977 (hereinafter ‘977), and US 8583294 (Villano) as applied to claim 1 above, and further in view of US 2013/0332025 (Ziarno).
Regarding claim 6, McKay in view of Ahrendt, ‘977, and Villano fails to teach the concentration module including a card parallel to the communication bus, the card configured to exchange analog information with the full authority computer. However, Ahrendt teaches that the concentration module may utilize both analog and digital/software signals and Ziarno teaches that the FADEC can exchange both digital and analog signals with engine components (Fig 2, para 35). It would have been obvious to one of ordinary skill in the art at the time of filing to add a card parallel to the communication bus, the card configured to exchange analog information with the full authority computer in the system of McKay in order to exchange different types of information, as taught by Ahrendt and Ziarno. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, adding a card .

Allowable Subject Matter
Claim 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if all objections were overcome.
Response to Arguments
Applicant's arguments filed 12/8/20 have been fully considered but they are not persuasive. 
With regards to the drawing objections, the amended drawings are still objected to because the lines are not sufficiently uniform or dark as discussed above.
With regards to Applicant’s argument that “the claimed invention provides a control and operation of the hydraulic drive system, which takes into account the interface stresses of the full authority computer, comprising in particular a number of interface paths which may be limited, or a defined type of path which may be discrete or analog. These stresses may reduce the diagnostic capabilities and the sharpness of the control logics, which limits the operational availability of the hydraulic drive system” and “the hydraulic drive system is that its electronic concentration module can be brought close to the actuating and control devices, which simplifies the communications to these devices, and limits in particular the electromagnetic compatibility problems”, it is noted that the features upon which applicant relies (i.e. discrete or analog paths, interface stresses, proximity of the electronic concentration module) are not recited in the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063.  The examiner can normally be reached on 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741